SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Sec. 240.14a-12 FIRST HORIZON NATIONAL CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11:* 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: *Set forth the amount on which the filing fee is calculated and state how it was determined. March 14, 2011 Dear Shareholders: You are cordially invited to attend First Horizon National Corporations 2011 annual meeting of shareholders. We will hold the meeting on April 19, 2011 in the Auditorium, First Tennessee Building, 165 Madison Avenue, Memphis, Tennessee, at 10:00 a.m. local time. We have attached the formal notice of the annual meeting, our 2011 proxy statement, and a form of proxy. At the meeting, we will ask you to elect twelve directors, to vote on an advisory proposal on executive compensation (say on pay), to vote on an advisory proposal to determine the frequency (whether every year, every two years or every three years) at which to conduct the say on pay vote and to ratify the appointment of KPMG LLP as our independent auditors for 2011. The attached proxy statement contains information about these matters. Our annual report to shareholders, which contains detailed financial information relating to our activities and operating performance during 2010, is being delivered to you with our proxy statement but is not deemed to be soliciting material under SEC Regulation 14A. Your vote is important. You may vote your proxy by telephone, over the Internet or by mail. If you attend the meeting and want to vote your shares but have previously voted a proxy, then prior to the balloting you should request that your form of proxy be withheld from voting. We request that you vote your proxy by telephone or over the Internet or return your proxy card in the postage-paid envelope as soon as possible. If you hold your shares in street name, it is critical that you instruct your broker how to vote if you want your vote to count in the election of directors, the advisory proposal on executive compensation and the advisory proposal on the frequency of the executive compensation advisory vote (Vote Item Nos. 1, 2 and 3 of this proxy statement). Due to a change in regulation, if you hold your shares in street name and you do not instruct your broker how to vote on these matters, no votes will be cast on your behalf with respect to these matters. For additional information, see page 2 of the attached proxy statement. Sincerely yours, M ICHAEL D. R OSE Chairman of the Board FIRST HORIZON NATIONAL CORPORATION 165 Madison AvenueMemphis, Tennessee 38103 NOTICE OF ANNUAL SHAREHOLDERS MEETING April 19, 2011 The annual meeting of shareholders of First Horizon National Corporation will be held on April 19, 2011, at 10:00 a.m. local time in the Auditorium, First Tennessee Building, 165 Madison Avenue, Memphis, Tennessee. The items of business are: (1) Election of twelve directors to serve until the 2012 annual meeting of shareholders or until their successors are duly elected and qualified. (2) Approval of an advisory proposal on executive compensation. (3) Vote on an advisory proposal to determine the frequency (whether every year, every two years or every three years) with which shareholders of the Company shall be entitled to vote on an advisory proposal on executive compensation. (4) Ratification of the appointment of auditors. These items are described more fully in the following pages, which are made a part of this notice. The close of business on February 25, 2011 is the record date for the meeting. All shareholders of record at that time are entitled to vote at the meeting. Management requests that you vote your proxy by telephone or over the Internet (following the instructions on the enclosed form of proxy) or that you sign and return the form of proxy promptly, so that if you are unable to attend the meeting your shares can nevertheless be voted. You may revoke a proxy at any time before it is exercised at the annual meeting in the manner described on page 1 of the proxy statement. C LYDE A. B
